Citation Nr: 1529783	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-28 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure.  

2.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister, M.H.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1971 to February 1973, with service in Vietnam from July 1971 to March 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In April 2015, the Veteran and his sister presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS file.  A review of the Virtual VA paperless claims processing system reveals additional VA medical records that were reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral upper extremity peripheral neuropathy is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  



FINDINGS OF FACT

1.  In a February 1985 rating decision, the RO denied service connection for a neurological disorder, to include to the left upper extremity.  The Veteran did not appeal this decision.  There was also no new and material evidence received within one year of the decision.  

2.  The evidence received after the February 1985 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for peripheral neuropathy of the left upper extremity.


CONCLUSIONS OF LAW

1.  The February 1985 rating decision, which denied service connection for a neurological disorder, to include to the left upper extremity, is final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the February 1985 rating decision is new and material, such that the issue of service connection for left upper extremity peripheral neuropathy is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because the peripheral neuropathy issue on appeal is reopened, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the new and material evidence issue.  

In a previous February 1985 rating decision, the RO denied service connection for a neurological disorder, to include to the left upper extremity.  The Veteran was notified of this decision and of his appellate rights, but he did not perfect an appeal of any rating decision.  He also did not submit any additional new and material evidence relevant to the claim within one year of the February 1985 rating decision.  Therefore, the February 1985 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).  

In the final February 1985 rating decision, the RO denied service connection for a neurological disorder because there was no medical evidence of any current neurological disorder, to include to the left upper extremity.  VA neurological treatment records dated in 1984 failed to reveal a diagnosis of a neurological disorder to the upper extremities.  

The RO did not characterize the issue on appeal as a new and material evidence issue and did not address the earlier final February 1985 rating decision, which adjudicated service connection for a neurological disorder.  In this regard, claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (noting that a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  However, the instant case can be distinguished from Boggs and Ephraim because when the RO previously issued a final decision in February 1985 denying service connection for a neurological disorder, the RO also considered the Veteran's complaints of numbness in the left upper extremity.  In essence, the substance of the prior adjudication was the same.  That is, the RO in its previous, final February 1985 rating decision adjudicated service connection for peripheral neuropathy to the left extremity.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (noting that when determining whether a new and material evidence analysis is required for a disorder, the focus of VA's analysis must be on whether the new evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether the evidence substantiates an element of the previously adjudicated matter).  Thus, a new and material evidence analysis should apply to the left upper extremity peripheral neuropathy issue, as there was a previous, final adjudication for this issue in February 1985.  

The Veteran filed his current petition to reopen his claim in January 2010.  As noted above, the RO did not treat the peripheral neuropathy issue as a new and material evidence issue.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the peripheral neuropathy claim before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

A finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  New evidence raises a reasonable possibility of substantiating the claim if when considered with the old evidence it triggers the Secretary's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118-19.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Shade, 24 Vet. App. at. at 117.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the Board finds that new and material evidence has been received since the time of the final February 1985 rating decision.  See 38 C.F.R. § 3.156(a).  Specifically, in an April 2010 VA letter, a VA nurse practitioner assessed that a nerve conduction study revealed peripheral neuropathy in the Veteran's arms, which "could be" caused by the spinal stenosis seen on the MRI of his neck.  VA treatment records dated from 2010 to 2013 also confirm a diagnosis of bilateral peripheral neuropathy of the upper extremities.  Thus, there is objective medical evidence of a current left upper extremity neurological disability.  Accordingly, this evidence, presumed credible, relates to an unestablished fact necessary to substantiate the peripheral neuropathy claim and raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been presented to reopen the Veteran's previously denied peripheral neuropathy claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's peripheral neuropathy disorder claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for peripheral neuropathy of the left upper extremity, is reopened, and to this extent only, the appeal is granted.



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for peripheral neuropathy to the upper extremities.  

The Veteran alleges that he was exposed to Agent Orange or other herbicides while serving in the Republic of Vietnam from July 1971 to March 1972.  As a result of this exposure, he says he developed peripheral neuropathy to the upper extremities after his discharge from service.  He alleges symptoms such as burning, tingling, numbness, and stiffness in the upper extremities.  A December 1984 VA neurologic screen first documented numbness in the upper chest and arms, which had been present for 3-4 years at that point.  Subsequent VA treatment records and examinations dated from 2010 to 2013 have diagnosed peripheral neuropathy of the upper extremities, possibly associated with the Veteran's cervical spine degenerative disc disease. 

There are two avenues for service connection based on Agent Orange exposure.  First, certain enumerated disorders may be presumptively service-connected if the Veteran service in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2014).  This presumption applies to the Veteran based upon his service.  For early-onset peripheral neuropathy, the disorder must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Second, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  Thus, the Veteran should be scheduled for a VA examination and opinion to determine the likely etiology of any current peripheral neuropathy disorder to the upper extremities on a non-presumptive direct basis, to include as due to the assumed herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examination by an appropriate clinician to determine the etiology of any current peripheral neuropathy disorder to the upper extremities.  Access to Virtual VA and the VBMS electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The Veteran is presumed to have been exposed to herbicide agents during his military service in Vietnam.  

The VA examiner must answer the following questions: 

(a) Upon examination, does the Veteran have a current peripheral neuropathy disorder to the upper extremities?  Please specifically identify all upper extremity neurological disorders, to include any carpal tunnel syndrome.  

(b) For each diagnosed upper extremity neurological disorder, is it at least as likely as not (i.e., 50 percent or more probable) that that disorder began during service or is otherwise causally related to the Veteran's presumed herbicide exposure in service (regardless of the fact that the Veteran's type of peripheral neuropathy is not the "early-onset" type presumed to be associated with herbicide exposure)?  

(c) In rendering the above opinions, the examiner must consider and address the following evidence:  1) the Veteran's statements that symptoms such as burning, tingling, numbness, and stiffness in the upper extremities, started right after service; 2) the Veteran's sister's statements that he was less strong upon his return from service; 3) the Veteran's Agent Exposure during Vietnam service; 4) the Veteran's STRs dated from 1971 to 1973, which are negative for any complaint, treatment, or diagnosis of peripheral neuropathy of the upper extremities; 5) a January 1979 Report of Medical History at an Army Reserve enlistment examination, the Veteran denied a history of neuritis; 6) a December 1984 VA neurologic screen documenting numbness in the upper chest and arms, which had been present for 3-4 years at that point; 7) VA treatment records and examinations dated from 2010 to 2013 that diagnose peripheral neuropathy of the upper extremities, possibly associated with the Veteran's cervical spine degenerative disc disease, after electromyography (EMG) and magnetic resonance imaging (MRI) testing was conducted; and 8) VA treatment records noting the possibility of carpal tunnel syndrome of the upper extremities.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the consider all of the evidence of record and readjudicate the peripheral neuropathy disorder to the upper extremities on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


